Order entered July 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01445-CR

                           LAKEISHA SHANTA HILL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-63003-Q

                                          ORDER
        The Court REINSTATES the appeal.

        On June 30, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 16, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the June 30,

2015 order requiring findings.

        We GRANT the July 16, 2015 motion and ORDER appellant’s brief filed as of the date

of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE